                          LEE LITIGATION GROUP, PLLC
                                 148 W. 24TH STREET, EIGHTH FLOOR
                                       NEW YORK, NY 10011
                                         TEL: 212-465-1180
                                         FAX: 212-465-1181
                                     INFO@LEELITIGATION.COM                                      11/12/2019
WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                 November 8, 2019
Via ECF
The Honorable Katharine H. Parker, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:   Cano v. Sebastians Pizzeria Inc. et al                              11/12/2019
                       Case No.: 1:19-cv-2595-ALC-KHP

Dear Judge Parker:

       We are counsel to Plaintiff in the above-referenced matter. We write, jointly with counsel
to Defendants, to respectfully request extending the time to file the fairness by thirty (30) days.
The reason for this request is to allow the parties to execute the finalized settlement agreement.
The settlement agreement is currently out for execution with Defendants.

         This is the parties’ second request for the relief requested herein. Currently, the deadline
to file the fairness is November 8, 2019.

       We thank Your Honor for considering this matter.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:    all parties via ECF
